UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-49845 CDEX INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 52-2336836 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4555 South Palo Verde Road, Suite 123, Tucson, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code520-745 5172 Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer:oAccelerated filer:oNon-accelerated filer:oSmaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x On September 7, 2010, 65,239,634 shares of the registrants Class A common stock, par value $.005 per share, were outstanding. Transitional Small Business Disclosure Format Yeso No x CDEX, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Part I FINANCIAL INFORMATION Item 1.Condensed Financial Statements Condensed Balance Sheets as of July 31, 2010 (unaudited) and October 31, 2009 1 Condensed Statements of Operations for the three months ended July 31, 2010 and 2009 2 Condensed Statements of Operations for the nine months ended July 31, 2010 and 2009 3 Condensed Statements of Cash Flow for the three months ended July 31, 2010 and 2009 4 Condensed Statements of Cash Flow for the nine months ended July 31, 2010 and 2009 5 Notes to Condensed Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4T.Controls and Procedures 14 Part IIOTHER INFORMATION ITEM 6.Exhibits 16 Signatures 17 i PART I - FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements CDEX INC. CONDENSED BALANCE SHEETS July 31, 2010 October 31. 2009 Unaudited Assets Current assets Cash $ $ Accounts receivable - net Inventory - net Prepaid expenses Total current assets Property and equipment, net Patents, net Other assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable and accrued interest Advance payments Total current liabilities Notes payable and accrued interest, net of unamortized debt discount Total liabilities Commitments and Contingencies Stockholders' deficit Preferred stock - undesignated - $.005 par value per share, 350,000 shares authorized and none outstanding - - Preferred stock - series A - $.005 par value per share, 150,000 shares authorized and 6,675 outstanding at July 31, 2010 and October 31, 2009 33 33 Class A common stock - $.005 par value per share, 100,000,000 shares authorized and 65,239,634 outstanding at July 31, 2010 and 64,239,634 outstanding at October 31, 2009 Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 1 CDEX INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) For the three months ended July 31 Revenue $ $ Cost of revenue Gross profit Operating Expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other expense Interest expense ) ) Total other (expense) ) ) Net loss $ ) $ ) Basic and diluted net loss per common share: $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 2 CDEX INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) For the nine months ended July 31 Revenue $ $ Cost of revenue Gross profit Operating Expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other (expense) Interest expense ) ) Total other (expense) ) ) Net loss $ ) $ ) Basic and diluted net loss per common share: $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 3 CDEX INC. CONDENSED STATEMENT OF CASH FLOWS (unaudited) For the three months ended July 31 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities Depreciation and amortization Noncash share based compensation ) Adjustment for doubtful accounts Interest expense Changes in operating assets and liabilities Accounts receivable Inventory ) Prepaid expenses and other assets ) - Current liabilities Net cash used by operating activities ) ) Cash Flows from Investing Activities - - Net cash used by investing activities - - Cash Flows from Financing Activities Proceeds from issuance of convertible notes payable - Net cash provided by financing activities - Net increase (decrease) in cash ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental Cash Flow Information Conversion of notes payable and accrued interest Conversion of accounts payable to notes payable $ $
